Citation Nr: 0934815	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease with dorsolateral intertransverse fusion of L4-S1.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
August 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In February 2005, the appellant testified at a Board 
videoconference hearing.  A transcript of that hearing is of 
record.  In a March 2006 letter, the appellant was advised 
that he was entitled to an additional Board hearing as the 
Veterans Law Judge who had conducted the February 2005 
hearing was no longer employed by the Board.  See 38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 20.707 (2008).  The appellant 
responded that that he did not wish to attend another Board 
hearing.

In a February 2007 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for lumbar disc disease with 
dorsolateral intertransverse fusion of L4-S1.

The appellant appealed the Board's February 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
June 2008, the appellant's attorney and a representative of 
VA's General Counsel, on behalf of the Secretary, filed a 
joint motion for remand.  In a June 2008 order, the Court 
granted the motion, vacated the Board's February 2007 
decision, and remanded the matter to the Board for further 
development and readjudication.

In November 2008, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Neither the appellant nor his attorney 
has argued otherwise.  


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a low back disability.  Although the appellant was duly 
notified of the decision and his appellate rights, he did not 
perfect an appeal within the applicable time period.  

2.  Evidence received since the final January 1992 rating 
decision is cumulative of evidence previously submitted to 
agency decision makers, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision which determined that 
new and material evidence had not been received to reopen a 
previously denied claim of service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for lumbar 
disc disease with dorsolateral intertransverse fusion of L4- 
S1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the sole basis 
for remand identified in the parties' June 2008 Joint Motion 
for Remand was the Board's failure to remand the claim for 
the purposes of notifying the appellant that an examination 
would not be provided.  See Joint Motion at page 2 ("The 
parties agree that the Board should have remanded the claim 
instead of proceeding with adjudication because Appellant 
should have been notified that no examination would be 
provided.").  

As discussed in more detail below, VA has now undertaken the 
actions set forth by the June 2008 Joint Motion.  Neither the 
appellant nor his attorney has argued otherwise, nor did the 
Joint Motion identify any other deficiency in the Board's now 
vacated February 2007 decision.  The Board is aware of the 
Court's often stated interest in conservation of judicial 
resources and in avoiding piecemeal litigation.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"); Cerullo v. Derwinski, 1 Vet. App. 295, 200 (1991) 
(one reason advanced by Court for statutory interpretation 
was that it would "help[ ] prevent the wasting of judicial 
time and resources"].  


Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

After a review of the record, the Board concludes that no 
further action is needed to fulfill VA's VCAA notification 
duty.  

In February 2003, July 2004, and May 2006, the RO advised the 
appellant of the evidence that VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.  The July 2004 letter informed him of the 
evidence necessary to substantiate his underlying service 
connection claim, and the May 2006 letter notified him of the 
definition of new and material evidence.  The May 2006 letter 
also advised him that his claim had been previously denied 
because the evidence did not demonstrate that his back 
condition existed or was incurred during service, as required 
by Kent.  The May 2006 letter also informed the appellant of 
the evidence necessary to establish a disability rating as 
well as an effective date in accordance with Dingess.  
Finally, a letter provided to the appellant in January 2009 
reiterated all the necessary VCAA notification requirements 
in detail, including those discussed by the Court in Kent and 
Dingess.  

Following the issuance of these letters, the appellant's 
attorney submitted a statement in March 2009 indicating that 
"[a]t this time, we have no other information or evidence to 
give VA to substantiate the appellant's claim."  Following 
receipt of the letter, in a June 2009 Supplemental Statement 
of the Case, the RO reconsidered the appellant's claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano 
v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  In view of the 
foregoing, the Board finds that no further notification 
action is necessary.  Neither the appellant nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
unfortunately incomplete.  The record documents substantial 
efforts by the RO to obtain complete service treatment 
records, including multiple requests to the National 
Personnel Records Center (NPRC).  See March 2009 memorandum 
from Military Records Specialist.  However, the NPRC has 
unambiguously informed the RO that no additional service 
records are available.  Based on the foregoing, it is clear 
that further requests for service treatment records for the 
appellant would be futile.  The appellant has been informed 
that his service treatment records are incomplete.  See March 
23, 2009, letter from RO to appellant.  The RO has also 
advised the appellant of alternative forms of evidence he 
could submit to substitute for his service treatment record 
and asked him to submit or identify such evidence.  In a 
March 2009 letter, however, his attorney indicated that he 
has no other information or evidence to provide.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also finds that VA has made appropriate efforts to 
assist the appellant in obtaining post-service treatment 
records pertaining to his claim.  In that regard, the Board 
notes that the appellant's attorney complained in an October 
2008 letter that 

The RO sent the veteran a letter requesting that he 
complete and sign consent and authorization forms 
to release record forms for Dr. Sartoris, Pierce, 
Gemma, and St. Vincent's Hospital.  The veteran had 
previously submitted signed and completed forms for 
Drs. Sartoris, Pierce, and Gemma.  The veteran 
presumably did not respond to the RO's request, 
because he had already submitted the forms to the 
RO.  The RO did not make an additional request from 
the veteran or even inform the veteran that he 
would be required to submit the records himself, 
pursuant to 38 C.F.R. § 3.159(d)(2).  

As a preliminary matter, the Board notes that under 38 C.F.R. 
§ 3.159(c), a claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records.  This 
expressly includes authorizing "the release of existing 
records in a form acceptable to the person, company, agency, 
or other custodian holding the records."  As the RO 
explained to the appellant and his attorney in a January 2009 
letter, the Health Insurance Portability and Accountability 
Act (HIPPA) requires VA to use an authorization form dated 
September 2003 or later.  In the 2009 letter, the RO 
specifically asked the appellant to complete, sign, and 
return the enclosed authorization forms for any health care 
provider who possessed evidence he wished VA to obtain and 
consider in the adjudication of his claim.  In a March 2009 
letter, the appellant's attorney responded that "[a]t this 
time, we have no other information or evidence to give VA to 
substantiate the veteran's claim."  Having received no 
subsequent communication from either the appellant or his 
attorney, the Board concludes that there is no additional, 
relevant, available post-service clinical records pertaining 
to the appellant's claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

Under the VCAA, VA's duty to assist may also include 
obtaining a medical examination or opinion which such is 
necessary to make a decision on the claim.  

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that a veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).  Section 3.159(c)(4), however, 
expressly indicates that the duty to provide a medical 
examination or obtain a medical opinion "applies to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured."  

In this case, although VA was not statutorily obligated to do 
so, the appellant was provided with a VA medical examination 
in March 2003.  The examiner, however, did not comment on the 
etiology of the appellant's low back disability, rendering 
the examination inadequate.  As the parties noted in the June 
2008 Joint Motion discussed above, the Court has held that 
once the Secretary undertakes the effort to provide an 
examination "when developing a service-connection claim," 
even if not statutorily obligated to do so, he must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. 
App. 46, 52 (2007) ("Due process requires the Secretary to 
notify the claimant prior to the adjudication of the claim of 
his inability to obtain evidence he has undertaken to obtain, 
so that the claimant has a fair and reasonable opportunity to 
try and secure it or procure alternative evidence at a time 
when such information will be most useful to the 
adjudicator.").

Given the nature of the claim on appeal, an application to 
reopen as opposed to a "service connection claim" as was 
the matter at issue in Barr and Daves, the Board finds that 
an examination is not required.  As noted, section 
3.159(c)(4) expressly indicates that the duty to provide a 
medical examination or obtain a medical opinion "applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured."  In this case, 
new and material evidence has not been received.  

For these reasons, in a January 2009 letter, the RO advised 
the appellant and his attorney that an additional examination 
would not be ordered as it was not necessary to make a 
decision on his claim.  The RO further indicated that "[i]f 
you feel additional examinations are necessary, you should 
obtain one at your own expense."  As discussed above, in a 
March 2009 letter, the appellant's attorney declined this 
opportunity, responding that they had no additional 
information or evidence to provide in support of the claim.  
In the June 2009 Supplemental Statement of the Case, a copy 
of which was provided to the appellant's attorney, the RO 
again advised that an additional examination would not be 
obtained as it was not necessary.  Neither the appellant nor 
his attorney responded.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant to the extent required.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  


Background

The appellant seeks service connection for a low back 
disability.  He contends that in December 1969 or January 
1970, he attended a house party in Oakland, California, where 
he fell on the edge of some concrete steps and injured his 
back.  He claims that the following day, he returned to his 
ship and sought treatment at sick bay where X-ray studies 
were performed.  He claims that he was prescribed bed rest, 
hot showers, and pain and nerve pills.  The appellant claims 
that medical records corresponding to treatment of his low 
back injury are not of record because they were separated 
from his Navy medical files.  He also claims that following 
his separation from active service, he continued to 
experience back pain and, as a result, has had four back 
surgeries.  

By way of background, a December 1986 rating decision 
initially denied entitlement to service connection for a back 
condition.  At the time of issuance, the appellant's 
incomplete service treatment records, private treatment 
records, and a June 1986 VA examination were of record.  In 
its December 1986 decision, the RO noted that an in-service 
October 1967 annual physical examination recorded the 
appellant's complaints of low back pain for the prior year, 
occasionally necessitating light duty.  The RO further noted 
post-service treatment, to include a March 1974 lumbar 
hemilaminectomy and diskectomy at the L5/S1 level on the 
left.  It was observed that the appellant gave a history of 
back complaints for over four years after heavy lifting.  
Severe back pain was treated in April 1983 after he sustained 
injuries in a fight.  A June 1986 VA examination referred to 
low back surgery after a fall with three subsequent 
surgeries.  The RO observed that the appellant's military 
medical records were incomplete for any significant treatment 
for a back disability during military service.  Therefore, 
service connection for a back condition was denied.

In November 1991, the RO determined that service connection 
for a low back injury continued to be denied because newly 
received private treatment records did not show that the 
condition existed or was incurred during service.  Rather the 
reports only confirm a back condition, which was corrected 
four years after the appellant's discharge from active duty.

In February 1992, the RO again found that newly submitted 
medical reports did not support a grant of service 
connection.  Specifically, the RO determined that all 
indications were that the initial back injury was incurred in 
1974 after lifting heavy objects.  As such, the appellant's 
claim remained denied as new and material evidence had not 
been received in order to reopen a claim of entitlement to 
service connection for a back condition.


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or 
an organic disease of the nervous system, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).




Analysis

As discussed in detail above, the appellant's claim of 
service connection for a low back disability has been 
repeatedly considered by VA.  Most recently, in a January 
1992 rating decision, the RO determined that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a low back disability.  
Although he was duly notified of the RO's decision, and his 
procedural and appellate rights in a February 1992 letter, he 
did not appeal within the applicable time period.  Thus, the 
January 1992 rating decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

The appellant again seeks reopening of his claim of service 
connection for a low back disability.  His most recent 
application to reopen was received at the RO in December 
2002.  

As it applies in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed the record, 
with particular attention to that evidence which was 
submitted by the appellant or otherwise associated with the 
claims folder since the last final decision in January 1992.  

Since the January 1992 rating decision, additional private 
treatment records, to include MRI reports, and a March 2003 
VA examination report demonstrating a current diagnosis of a 
back disorder have been received.  Specifically, an April 
1988 letter from Dr. Kramer indicates that the appellant had 
a herniated left L4-L5 disc and a lumbar myelogram was 
performed in December 1981.  Also, in March 1983, the 
appellant was treated for acute lumbar strain and left 
paravertebral muscle spasm.  Records from Dr. Robertson show 
a May 1996 assessment of recurrent low back pain, suspected 
degenerative disc disease.  In January 2001, an assessment of 
lumbosacral strain was provided.  Also, in May 2001 a 
diagnosis of lumbar disc disease was noted and, in March 
2002, the appellant was given diagnoses of spinal stenosis 
and lumbar radiculitis.  The March 2003 VA examiner indicated 
that the appellant was status-post multiple spine procedures 
with residual back pain.

As noted, the basis for the RO's January 1992 rating decision 
was that new and material evidence demonstrating that the 
appellant's current back disorder existed during service or 
was incurred in service had not been received.  The evidence 
received since February 1992 continues to demonstrate 
treatment for a current back disorder, but does not show that 
such disorder existed during the appellant's military 
service, is related to his October 1967 complaints of low 
back pain, or is otherwise the result of his military 
service.

Therefore, the Board finds that the evidence received since 
the January 1992 rating decision is not material as there is 
still no medical opinion linking any current back disorder to 
the appellant's military service, any incident therein, or 
any continuous symptomatology.  Since the final RO denial, 
the only evidence of a nexus between a back disorder and 
service that has been received consists of the appellant's 
own lay statements.  This is not competent evidence because, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and, therefore, those opinions do not serve as a basis on 
which to reopen a previously denied claim. 

Moreover, the appellant's contentions to the effect that he 
injured his back during service and experienced back 
symptomatology thereafter are cumulative or reiterative of 
contentions previously considered at the time of the prior 
rating decisions denying service connection for a low back 
disability.  As his recent statements and testimony contains 
essentially the same contentions as those which were 
previously considered, they are not new evidence.  See e.g. 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the RO's 
January 1992 rating decision and does not raise a reasonable 
possibility of substantiating the appellant's claim of 
entitlement to service connection for a low back disability.  
As such, the Board finds that the evidence received 
subsequent to the RO's 1992 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for lumbar disc disease with dorsolateral 
intertransverse fusion of L4-S1 have not been met.


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for lumbar disc disease with dorsolateral intertransverse 
fusion of L4-S1 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


